Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 14, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
  155204(59)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  Rehearing No. 622                                                                                   Elizabeth T. Clement,
                                                                                                                       Justices

  MICHIGAN OPEN CARRY, INC. and
  KENNETH HERMAN,
           Plaintiffs-Appellants,
  v                                                                  SC: 155204
                                                                     COA: 329418
                                                                     Genesee CC: 15-104373-CZ
  CLIO AREA SCHOOL DISTRICT, FLETCHER
  SPEARS, III, and KATRINA MITCHELL,
               Defendants-Appellees.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 14, 2018
        d1212
                                                                                Clerk